Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/029,543, SUPPORT APPARATUS, filed on 9/23/20.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 1/26/22 is acknowledged.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-11, 13 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 8,747,418 to Qureshi et al.
	Qureshi et al. teaches an apparatus comprising a base member (11), a ball joint member (26) movably mounted to the base member, an adjustable stand (140) interconnected with the ball joint member and a receiving member removably mounted to the adjustable stand.  The apparatus include a first locking device (25) for securing the ball joint member in a preselected position relative to the base.  . 

    PNG
    media_image1.png
    901
    916
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al in view of US Patent Application Publication # 2005/0265711 to Heibel.
	Qureshi et al. teaches the securing means but fails to teach the securing means comprises a suction cup.  Heibel teaches the suction cup (12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi et al.’s securing means with suction cup as taught by Heibel to provide an alternative method for mounting the legs on a surface. 
	
Claim 7-9, 12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al in view of US Patent Application Publication # 2018/0321573 to Prichard.
	Qureshi et al. teaches the adjustable stand comprising rod-like tubular members but fails to teach the rod-like tubular members comprising a first tubular member and a second tubular member into which the first tubular member is inserted.  And Qureshi et al. fails to teach a second locking member and third locking member.  Prichard teaches the rod-like tubular members (280) comprising the first tubular member and the second tubular member.  Prichard teaches the second locking member (0099, line 3) and the third locking member (section 0092, line 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi 
	Regarding to claim 12, Qureshi et al. teaches the receiving member but fails to teach the receiving member comprises a receptacle of generally tubular construction with an open end.  Prichard teaches the receiving member (170) comprising the receptacle of generally tubular constriction with the open end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qureshi et al.’s receiving member with receptacle of generally tubular construction with the open end as taught by Prichard to provide support for a ball socket joint object.
	 
	
	
	

    PNG
    media_image2.png
    904
    911
    media_image2.png
    Greyscale



Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US Patent Application Publication # 2021/0140579 to Arrizon
Arrizon teaches a ball joint stand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        2/8/22